Dear Mr. Branch:
You have indicated that the Bogalusa School Board desires to place a proposition on the official election ballot, as to whether to impose term limits on school board members in the fourth ward of the parish.
In the case of St. John the Baptist Parish Association of Educators v. Brown, 465 So.2d 674 (La. 1985), the Louisiana Supreme Court held that unless a proposition or question was specifically authorized by the Louisiana Constitution, law or a home rule charter, such elections were prohibited.  (See: LSA-R.S. 18:1299)
The Bogalusa City Charter authorizes the electors of the City to propose to the council the passage or repeal of ordinances and to vote on the question if the council refuses action.  See Section 6-01 et seq. of the charter, initiative procedures.
Therefore, it is our opinion that if the procedures of the charter are followed, whereby the electors of the City submit a proposed ordinance to the council, whether it be for term limits or any other proposal, the council shall (1) adopt the proposed ordinance, or (2) determine to submit the proposal to the electors. However, we do not find any authority for the council to place a proposed ordinance regarding term limits on the ballot without such proposal being brought to the council as an initiatory petition in accordance with Section 6-01 of the charter of the City of Bogalusa.
If we can be of further assistance in this matter, please do not hesitate to contact our office.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
BY: ANGIE ROGERS LaPLACE Assistant Attorney General RPI/ARL/pb/0240s cc:  Hon. W. Fox McKeithen